DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The After Final Amendment filed 09/16/2021 in response to the Final Office Action mailed 07/27/2021 has been entered.
	Claims 1-9, 12-14, 16 and 19-25 are currently pending in U.S. Patent Application No. 16/661,262.

Response to 35 USC § 112 Rejections
In view of the foregoing amendments, claim rejection(s) under 35 U.S.C. 112(b) to claim 19 is/are withdrawn.  

Response to Arguments/Remarks
	Applicant's arguments/remarks with regard to deficiencies in cited references to include Konishi (US 10,055,670), have been considered and determined persuasive in view of accompanying claim amendments.  More specifically those first and second values as amended are distinguished from that/those RS, S1 and S2 value disclosure of Konishi.  Corresponding rejections to the claims are withdrawn accordingly.


Allowable Subject Matter and Reasons for Allowance
Claims 1-9, 12-14, 16 and 19-25 are allowable. 


Claim amendments in view of supporting remarks overcome rejections previously set forth under the combination of references cited.  Reconsideration and updated search has failed to provide references lending towards any obvious combination that teaches/suggest(s) the claimed invention as a whole.  Claims 1-9, 12-14, 16 and 20-23 have previously been identified as Allowable Subject Matter in that Final Office Action dated 07/27/2021.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/IAN L LEMIEUX/Primary Examiner, Art Unit 2669